ON MOTION FOR REHEARING.
HAWKINS, Judge.
For the first time in his motion for *497rehearing appellant contends that the law under which appellant was convicted is inoperative because of the contention that the particular offense is not mentioned in the caption to the law known as “The Texas Liquor Control Act,” (Ch. 467, General and Special Laws, 44th Legislature).
Appellant contends that the only thing in the caption which could possibly relate to the offense charged against him is that referring to the definition of an “open saloon,” and prohibiting its operation and providing a penalty. Immediately following the statement regarding “open saloons” we find it stated in the caption that the act proposes to regulate the traffic in alcoholic liquors in this state, and prescribes penalties for the violation of offenses defined in connection therewith.
We are not led to believe that the caption is violative of Sec. 35, Art. 3 of the Constitution of the State.
The motion for rehearing is overruled.

Overruled.